Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action supersedes the previous mailed action which considered a canceled set of claims.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 21-24, 27-28, 32 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dayton et al. (8,870,003). Dayton et al. disclose a container (100) comprising a lid (114) comprising a top wall (top of 114) and one or more lid sidewalls (as shown) extending from the top wall, a base (102 and 104) moveable with respect to the lid between a coupled configuration in which an internal storage compartment defined by the base is substantially closed and a decoupled configuration in which the internal storage compartment is open, the base comprising a bottom wall (shown bottom) and one or more base sidewalls extending from the bottom wall to an upper lip (at 112) defining a base opening, wherein at least one of the lid and base is constructed of a pulp derived from plant material (see column 8, lines 1-48), wherein at least one of a coating (see column 14, lines 28-38) and a liner (See abstract, and 902 in column 12, line 61 through column 13, line 15) is positioned at an exterior of the at least one of the lid and the base and not positioned at an interior of the lid and the base, the extent of the coating being variable (see column 14, lines 28-38, the coating may be applied to only the outside paper) such that a product therein would be exposed to the pulp so as to receive aroma, flavor or other sensory characteristics therefrom.
As to claim 32, the method of providing the container is similarly disclosed. 
As to claim 22, Dayton et al. disclose a wood pulp material (paper derived from wood). 
As to claim 23, Dayton et al. disclose the pulp entirely or substantially comprising the material. 
	As to claim 24, Dayton et al. further disclose a coating provided on the pulp material being waterproof and inherently air barrier. 
	As to claims 27 and 39, Dayton et al. disclose an interference fit between portions 108 and 110.  
	As to claim 28, Dayton et al. disclose content of a plurality of units (see column 1).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Dayton et al. (8,870,003) in view of Clark et al. (8,393,465). Dayton et al. disclose a container as described above. Dayton et al. disclose a coating provided on the pulp material, the extent of the coating being variable (see column 14, lines 28-38). However, Clark et al. disclose a coating (see column 2, lines 12-21) of a scratch resistant polymer coating positioned at at least one of the lid and base and not at an interior of the lid and base. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a container with an exterior-only coating as claimed, as such a modification would predictably protect the exterior from scratching due to external contact, the interior not subject to such external forces. 

Claims 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Dayton et al. in view of Moore (2,179,231). Moore discloses a container similar to that of Dayton et al.. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the container of Dayton et al. with various contents in the manner of Moore as claimed, as such a usage would predictably provide a similar combination usage to that of Moore. As to claim 28, Moore further discloses plural contents disposed in the container. As to claims 29 and 30, Moore further discloses smoking contents. 
As to claim 31, Moore further discloses an intermediate wall (26). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the container of Dayton et al. with an intermediate wall in the manner of Moore as claimed, as such would provide separation of products within the container. 

Claims 33-38 are rejected under 35 U.S.C. 103 as being unpatentable over Dayton et al. in view of Chevrier (2,611,154). Chevrier discloses molding pulp to derive individual container components. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the previously claimed container in a molded method of individually making the container components as claimed, as such is a conventional manner disclosed by Chevrier.
As to claims 34-38, the molding steps recited are seen as conventional, as the invention was apparently defined by the container structure. Should this holding be traversed, separation of these claims will become necessary.  

Claims 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Dayton et al. in view of Potter et al. (9,968,130)( based on its publication date of April 21, 2016). Potter et al. disclose a similar container and method of providing the same, including forming a liner by injection molding, and a method having a liner coated to render an improved sealing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a container employing a method of forming a liner by injection molding, as Potter et al. disclose it was known to do so in the field of tobacco containers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a container employing a method of forming a sealed container with a liner including a coating in the manner of Potter et al., as such a modification would predictably provide an improved sealing effect. 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 2, 1, 1, 3, 3, 4, 5, 6, 1, 8, 14, 10, 8, 8, 12, 14, 15, and 10, respectively, of U.S. Patent No. 11,147,309. Although the claims at issue are not identical, they are not patentably distinct from each other because the now claimed subject matter is disclosed and encompassed by the previously patented claims.

Claim 41 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,147,309 in view of Potter et al. (9,968,130)( based on its publication date of April 21, 2016). Potter et al. disclose a similar container and method of providing the same, including a method having a liner coated to render an improved sealing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a container employing a method of forming a sealed container with a liner including a coating in the manner of Potter et al., as such a modification would predictably provide an improved sealing effect. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
BRYON P. GEHMAN
Primary Examiner
Art Unit 3736

BPG